Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 1 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 2 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 3 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 4 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 5 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 6 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 7 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 8 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 9 of 12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 10 of
                                       12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 11 of
                                       12
Case 9:18-cv-80176-BB Document 511-15 Entered on FLSD Docket 05/18/2020 Page 12 of
                                       12
